Order of disposition, Family Court, New York County (Jody Adams, J.), entered on or about December 1, 2005, which, upon a fact-finding determination that respondent father sexually abused the subject child, released the child to non-respondent mother with supervision by petitioner Administration for *459Children’s Services (ACS) for a period of 12 months and directed the mother to enforce the order of protection issued against respondent prohibiting him from having contact with the child until she reaches the age of 18, unanimously affirmed, without costs.
Respondent’s challenges to the qualifications of ACS’s expert in child sexual abuse are unpreserved (see Matter of Kaitlyn R., 267 AD2d 894, 896 [1999]), and we decline to review them. Were we to review these claims, we would find that the court properly exercised its discretion in qualifying the expert and permitting the testimony regarding the behavior of child sexual abuse victims (see Matter of Evan Y., 307 AD2d 399, 399-400 [2003]). The admission of hospital records containing the child’s recollections of past abuse was also properly permitted under Family Court Act § 1046 (a) (vi) (see Matter of Nicole V., 71 NY2d 112, 117-118 [1987]; Matter of Sabrina M., 6 AD3d 759, 760 [2004]).
The finding that respondent sexually abused his daughter was supported by a preponderance of the evidence (Family Ct Act § 1012 [e] [in]; § 1046 [b] [i]). The child’s in-court testimony and out-of-court statements were corroborated by the medical records and the testimony of the child sexual abuse expert, who, after evaluating the child, concluded that she had been abused (Matter of Jaclyn P., 86 NY2d 875 [1995], cert denied 516 US 1093 [1996]). Once ACS established its prima facie case, respondent presented no credible evidence in his defense (see Matter of Philip M., 82 NY2d 238, 244 [1993]). Concur—Lippman, P.J., Friedman, Sullivan, Gonzalez and Catterson, JJ.